KOZINSKI, Circuit Judge,
with whom Judge T.G. Nelson joins, concurring:
I write briefly to comment on the linguistic issue raised by Judge Leavy’s dissent. The majority holds that, for purposes of the False Claims Act, an individual does not act voluntarily if he is legally obligated to take a particular action. In Judge Leavy’s view, an individual can act voluntarily even if he is legally required to do so. Neither view is implausible: Webster’s New International Dictionary (second edition, of course) gives no fewer than eight definitions for “voluntary.” Some are consistent with Judge Leavy’s sense: “1. Proceeding from the will, or from one’s choice or full consent; produced in or by an act of choice_ 4. Of or pertaining to the will; subject to, or regulated by the will_” Id. at 2858. Others support the majority: “2. Unconstrained by interference; unimpelled by another’s influ-ence_ 8. Law. Acting, or done, of one’s own free will, without valuable consideration; acting, or done, without any present legal obligation to do the thing done, or any such obligation that can accrue from the existing state of affairs.... ” Id.
*746This is not unusual; courts often construe terms with more than one nuance of meaning. In McCulloch v. Maryland, 4 Wheat. (17 U.S.) 316, 413-21, 4 L.Ed. 579 (1819), to cite a famous example, the Supreme Court grappled with the “sense” in which the word “necessary” is used in the Necessary and Proper Clause, U.S. Const, art. I, § 8 (“Congress shall have the power ... To make all Laws which shall be necessary and proper for carrying into execution the foregoing powers, and all other Powers vested by this Constitution in the Government of the United States, or in any Department or Officer thereof.”). The word “necessary,” Maryland argued, “limit[ed Congress’s] right to pass laws ... to such as are indispensable, and without which the [enumerated] power[s] would be nugatory.” Id. at 413. The Court avoided this linguistic trap: It noted that the word “has not a fixed character, peculiar to itself. It admits of all degrees of comparison.... A thing may be necessary, very necessary, absolutely or indispensably necessary.” Id. at 414. Many laws Congress might pass pursuant to an enumerated power may be “essential to the beneficial exercise of the power, but not indispensably necessary to its existence.” Id. at 415. Maryland’s “narrow construction” would have a “baneful influence ... on all the operations of the government ... rendering [it] incompetent to its great objects.” Id. at 417-18. The Court therefore rejected this “narrow construction” and held that “necessary” means, “plainly adapted to [the legislative] end.” Id. at 421.
Here too, we are proffered a narrow construction of the term “voluntary,” as reflected in Judge Leavy’s dissent. But what are the consequences of adopting this construction? Under Judge Leavy’s view, any action can be voluntary, even if the actor is subject to severe compulsion: When I hand my money to the armed man in the alley, my action is voluntary if I make an independent decision to do so (perhaps as an act of charity). Under this construction, voluntariness turns on the actor’s state of mind: If he would have disclosed fraud to the government regardless of his legal obligation to do so, his action is voluntary; if he disclosed the fraud only because he was required to do so, it’s not.
There are good reasons to reject this interpretation of “voluntary.” First, it would be highly unusual to have a federal court’s subject matter jurisdiction hinge on what’s going on in someone’s head, without any possibility of objective verification. So construed, the voluntariness requirement would be reduced to a formality, as it would be nearly impossible to refute a relator’s assertion that he acted voluntarily, despite whatever legal or moral compulsion he might have been subject to.
Perhaps more important, the interpretation of “voluntary” embraced by Judge Leavy does nothing at all to further the purposes of the 1986 Amendments ’ to the False Claims Act. The Amendments, as I read them, were designed to give incentives for disclosure to individuals who otherwise would have no reason to disclose and who might, in fact, suffer as a result. The Amendments surely weren’t designed to force the government to pay for information to which it’s already entitled. See United States ex rel. LeBlanc v. Raytheon Co., 913 F.2d 17, 20 (1st Cir.1990), cert. denied sub nom., LeBlanc v. United States, 499 U.S. 921, 111 S.Ct. 1312, 113 L.Ed.2d 246 (1991). Yet that is what Judge Leavy’s interpretation of the term would do, by forcing the government to pay Mr. Fine for information it owns.
IG employees are, in fact, precisely the kind of people who should be excluded from bringing qui tam suits under the 1986 Amendments. The government pays salaries calculated to reward them for finding and turning over information about waste, fraud and abuse; it holds out the threat of discipline for failure to fulfill these duties; it imposes criminal sanctions for misusing or suppressing information obtained as part of an investigation. At the same time, IG employees are not subject to the types of pressures to withhold information that might burden employees of private companies, or other government employees. These other employees might well be risking their careers by coming forward with information about their superiors; IG employees are insulated *747from the agency’s chain of command. See 5 U.S.C.A. app. 3 §§ 2, 3(a), (b). Thus, it makes no sense at all to give IG employees additional incentives to come forward with information.
Were there no plausible interpretation of the term “voluntary” that would exclude IG employees, I might feel constrained to agree with the dissent. But, given that one of the dictionary definitions of “voluntary” is “acting without any present legal obligation,” Judge Leavy is surely mistaken when he claims that the majority adopts “a contorted view of voluntariness.” Dissent at 750.
I don’t dispute that Judge Leavy’s definition of “voluntary” is also legitimate. But I can’t agree with his implicit assumption that this is the only legitimate construction of the term, or the right one for this statute. Because the majority’s construction of “voluntary” falls comfortably within the range of meanings to which the term is susceptible, and because it is consistent with the purposes of the 1986 Amendments to the False Claims Act, I am pleased to join Judge Hall's majority opinion.